Citation Nr: 0604124	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  98-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for headaches, to 
include a claim of undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active service from March 1988 to November 
1991, to include service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action by the RO 
which denied service connection for skin disability, 
headaches, chronic fatigue, a respiratory disorder, a joint 
and muscle disorder, heat intolerance, and frequent 
infections all claimed as due to undiagnosed illness.  
Service connection for a psychiatric disability was also 
denied.  

The Board remanded this case in July 1999 and again in August 
2003 for further adjudication.  In a rating action of May 
2005 service connection was granted for a psychiatric 
disability.  In a July 2005 statement, the veteran indicated 
that he wished to discontinue his appeal for all issues in 
appellate status except for service connection for headaches 
and for chronic fatigue.  The case is now before the Board 
for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part 


REMAND

In his July 2005 statement the veteran indicated that he 
wished to claim service connection for headaches and for 
chronic fatigue as a secondary to his recently service 
connected psychiatric disability.  These claims are 
inextricably intertwined with the claims for service 
connection for the disabilities currently in appellate status 
but they have not been considered by the RO.  Such should be 
accomplished prior to further appellate consideration.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

The RO should adjudicate the issues of 
secondary service connection for 
headaches and chronic fatigue.  If these 
benefits are denied, he and his 
representative should be afforded a 
statement of the case regarding these 
issues.  If the veteran responds with a 
timely Substantive Appeal (VA Form 9), 
these issues should be certified for 
appeal.  If he does not respond, the case 
should be returned to this Board for 
further adjudication of the issues 
currently in appellate status.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


